Appeal by the defendant from a judgment of the County Court, Westchester County (Adler, J.), rendered November 6, 2003, convicting him of criminal possession of stolen property in the third degree, unauthorized use of a motor vehicle in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the challenged identification procedure was merely confirmatory (see People v Rodriguez, 79 NY2d 445 [1992]; People v Wharton, 74 NY2d 921 [1989]). Thus, the notice and hearing requirements of CPL 710.30 were inapplicable (see People v Kahley, 214 AD2d 960 [1995]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Cozier, J.P., Ritter, Santucci and Luciano, JJ., concur.